     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 1 of 17 Page ID #:698



 1 Antoinette Marie Tease (MT SBN 4330)
   Email: toni@teaselaw.com
 2 ANTOINETTE M. TEASE, P.L.L.C.
   P.O. Box 51016
 3 Billings, MT 59105
   Phone: (406) 591-3689
 4 Admitted Pro Hac Vice – Lead Counsel to be Noticed
 5 Ned M. Gelhaar (SBN 163185)
   Email: ngelhaar@enensteinlaw.com
 6 ENENSTEIN PHAM & GLASS
   100 N. 18th Street, Suite 300
 7 Philadelphia, PA 19103
   Phone: (215) 990-9057
 8
   Teri T. Pham (SBN 193383)
 9 Email: tpham@enensteinlaw.com
   ENENSTEIN PHAM & GLASS
10 12121 Wilshire Boulevard, Suite 600
   Los Angeles, CA 90025
11 Phone: (310) 899-2070
   Fax: (310) 496-1930
12
   Attorneys for Plaintiff
13 D3 LED, LLC
14
                         UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
17
      D3 LED, LLC,                )         Case No.: 2:18-cv-02690
18                                )
                 Plaintiff,       )         Judge: Hon. George H. Wu
19                                )
              v.                  )         PLAINTIFF’S OPPOSITION TO
20                                )         DEFENDANTS’ MOTION TO
      REVOLUTION DISPLAY, LLC;    )         DISMISS FIRST AMENDED
21    FULL THROTTLE FILMS, LLC;   )         COMPLAINT
      VIDEO EQUIPMENT RENTALS, )
22    LLC; VER TECHNOLOGIES LLC; )          Date:     November 26, 2018
      VER TECHNOLOGIES HOLDCO )             Time:     8:30 a.m.
23    LLC; and DOES 1 through 10, )         Location: Courtroom 9D, 9th Floor
      inclusive,                  )                   350 West 1st Street,
24                                )                   Los Angeles, CA 90012
                 Defendants.      )
25                                )
                                  )
26                                )
27
28
               PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 2 of 17 Page ID #:699



 1                                           TABLE OF CONTENTS
 2
 3      I.   INTRODUCTION ............................................................................................. 1

 4     II.   STATEMENT OF FACTS ................................................................................ 2
 5
      III.   ARGUMENT ..................................................................................................... 6
 6
 7               A. The purpose of the present Motion is not to decide
                    the merits of Plaintiff’s claims, but rather to determinate
 8                  whether there is a reasonable expectation that discovery
 9                  will reveal evidence to support the plaintiff’s allegations…………………....6

10               B. VER’s Motion to Dismiss is primarily dependent on
11                  extrinsic evidence not properly considered by the Court
                    in connection with a motion to dismiss………………………………………………7
12
13               C. Discovery is particularly appropriate where the evidence of
                    infringement is solely within the control of Defendants………………………9
14
15               D. The Court should not have to engage in claim construction
                    at this time……………………………………………………………………………………...10
16
17 IV.       CONCLUSION................................................................................................ 13

18
19
20
21
22
23
24
25
26
27
28

                                             i
                             TABLE OF CONTENTS AND AUTHORITIES
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 3 of 17 Page ID #:700



 1                            TABLE OF AUTHORITIES
 2 Cases                                                                   Page(s)

 3 Ashcroft v. Iqbal
 4      556 U.S. 662 (2009) …………………………………………………………………………..…….6

 5 Barron v. Reich
 6      13 F.3d 1370 (9th Cir. 1994) ………………………………………………………………...….8

 7 Bell Atlantic Corp. v. Twombly
 8       550 U.S. 544 (2007) ………………………………………………………………………….….….6

 9 Elen IP LLC v. ArvinMeritor, Inc.
10       Case No. C11-140-RSM2011, U.S. Dist. LEXIS 92563 at *8
         (W.D. Wash. Aug. 18, 2011) ……………………………………………………………..….…8
11
12 Gibson v. City of Chi.
         910 F.2d 1510 (7th Cir. 1990) …………………………………………………………...…..…7
13
14 McAfee Enters. v. Yamaha Corp. of Am.
         2016 U.S. Dist. LEXIS 173699 at *6
15       (C.D. Cal. June 24, 2016)……………………………………………………………………..…11
16
   Nalco Co. v. Chem-Mod, LLC
17       883 F.3d 1337 (Fed. Cir. 2018) ………………………………………………………...…7, 10
18
   Neitzke v. Williams
19       490 U. S. 319 (1989) ……………………………………………………………………….…...….7
20
   Parrino v. FHP, Inc.
21       146 F.3d 699 (9th Cir.1998) ……………………………………………………………..…...…8
22
   Prowire LLC v. Apple, Inc.
23       2017 U.S. Dist. LEXIS 126640 at *13 (D. Del. Aug. 9, 2017) ………..…….9, 10
24
   Scripps Research Inst. v. Illumina, Inc.
25       No. 16-CV-661 JLS (BGS), 2017 U.S. Dist. LEXIS 57740, at *10
26       (S.D. Cal. Apr. 14, 2017) ………………………………………………………….………11, 12
27 Trs. of Columbia Univ. in City of N.Y. v. Symantec Corp.
28        811 F.3d 1359 (Fed. Cir. 2016) ………………………………………………………………11

                                      ii
                      TABLE OF CONTENTS AND AUTHORITIES
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 4 of 17 Page ID #:701



 1
   U.S. v. Ritchie
 2        342 F.3d 903 (9th Cir. 2003)……………………………………………………………….…..…8
 3
   UNILOC USA, Inc. v. Apple Inc., No.
 4     C 18-00359 WHA, 2018 U.S. Dist. LEXIS 75225 at *12
 5     (N.D. Cal. May 2, 2018)…………………………………………………………………………...11

 6 Van Buskirk v. CNN
 7      284 F.3d 977 (9th Cir. 2002) ……………………………………………………………….…….8

 8
      Statutes                                                             Page(s)
 9
      Fed R. Civ. P. 12(d) ……………………………………………………………………………..………….….8
10
      Fed. R. Civ. P 56(d) ……………………………………………………………………………..…….……….1
11
      Fed. R. Civ. P. 12(b)(6) ……………………………………………………………….…………1,6,7,8,11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     iii
                      TABLE OF CONTENTS AND AUTHORITIES
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 5 of 17 Page ID #:702



 1        I.   INTRODUCTION
 2             After stonewalling Plaintiff D3 LED, LLC (“Plaintiff” or “D3 LED”) with
 3 respect to discovery for over a year, Defendants Revolution Display, LLC, Full
 4 Throttle Films, LLC, Video Equipment Rentals, LLC, VER Technologies LLC, and
 5 VER Technologies Holdco LLC (collectively, “Defendants” or “VER”) now move
 6 to dismiss the highly detailed First Amended Complaint filed and served in this
 7 action on August 22, 2018 (“First Amended Complaint”) that includes (a) factual
 8 allegations that VER had a D3 LED module in its possession for the express purpose
 9 of reverse engineering it for a mutual customer, (b) photos of the infringing device,
10 and (c) detailed allegations of infringement of at least one patent claim, as required
11 by Twombly. VER’s Motion to Dismiss First Amended Complaint relies primarily
12 on the Declaration of Ritchie Argue (“Argue Dec.”), which was provided to D3 LED
13 fourteen months after D3 LED sent a cease and desist letter to VER, five months
14 after commencement of this lawsuit, and two weeks after the First Amended
15 Complaint was filed. A Rule 12(b)(6) motion to dismiss is to be decided on the
16 basis of the factual and legal allegations set forth in the Complaint and not on
17 extraneous evidence produced after the very pleading that is at issue. If VER wishes
18 to convert its present motion to a motion for summary judgment, then D3 LED will
19 request additional discovery pursuant to Rule 56(d), Fed. R. Civ. P. 1
20             Even if this Court were to entertain the present motion on the basis of the
21 Argue Dec. alone, that Declaration would not be dispositive of the substantive issues
22 raised in this case. D3 LED should have an opportunity not only to question Mr.
23 Argue but also to seek documentary evidence (including third party discovery) and
24 additional deposition testimony of other witnesses, all of which may or may not
25
26
27    1
        The Declaration of Bryan Robertus (“Robertus Dec.”) submitted herewith sets forth some of the questions raised by
      the Argue Declaration and some of the issues that D3 LED would like to pursue through the discovery process in this
28    case.
                                          1
                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                         DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 6 of 17 Page ID #:703



 1 support Mr. Argue’s testimony. If successful, VER’s unilateral attempts to limit the
 2 timing and scope of discovery would seriously prejudice D3 LED.2
 3              Most importantly, VER’s attempt to prevent D3 LED from pursuing full
 4 discovery in this case is a clear breach of the agreement VER entered into with D3
 5 LED during the course of the bankruptcy proceeding. In the latter case, D3 LED
 6 agreed to withdraw its motion for expedited discovery in exchange for VER’s
 7 promise that D3 LED would have an opportunity to pursue “full discovery” in the
 8 California litigation. To dismiss D3 LED’s First Amended Complaint at this
 9 juncture would be a violation of VER’s agreement with D3 LED and contrary to the
10 Federal Rules of Civil Procedure.
11        II.   STATEMENT OF FACTS
12              On July 12, 2017, D3 LED sent a cease and desist letter to Video Equipment
13 Rentals LLC3 in which D3 LED stated its belief that VER’s M8 Distribution
14 Platform, which was touted by VER as having an “auto-mapping” capability,
15 infringed U.S. Patent No. 7948450.4 D3 LED enclosed a copy of the M8 Platform
16 online brochure and requested VER’s written response to the infringement
17 allegations. On July 19, 2017, outside counsel for VER sent counsel for D3 LED a
18 letter in which counsel asserted that VER did not infringe the ‘450 patent but did not
19 produce any documentary evidence to support this assertion.5 D3 LED spent the
20 next several months attempting to gather further intelligence about VER’s M8
21 platform. On March 1, 2018, D3 LED’s outside counsel sent a letter to VER
22
      2
23      VER’s counsel offered on September 6, 2018 to make Mr. Argue available for deposition in Los Angeles on
      September 14 or 17. D3 LED rejected this offer because D3 LED would prefer to have VER’s written discovery
24    responses before taking any depositions and also because the undersigned counsel was not able to fly to California, let
      alone prepare adequately for the deposition, on such short notice. In addition, VER’s counsel attempted to limit the
25    scope of questions that D3 LED’s counsel would be permitted to ask during the deposition, none of which was
      acceptable to D3 LED. See Declaration of Antoinette Tease (the “Tease Dec.”) submitted herewith ¶ 3. A copy of the
      September 6, 2018 email is attached as Exhibit 1 to the Tease Dec.
26    3
        All five of the defendants are referred to herein collectively as “VER” or “Defendants."
      4
        A copy of the July 12, 2017 letter is attached as Exhibit 2 to the Tease Dec.
27    5
        A copy of the July 19, 2017 letter is attached as Exhibit 3 to the Tease Dec. This letter was sent by email only, and
      the undersigned counsel did not find it in her spam folder until March 14, 2018. No hard copy of the letter was ever
28    received.
                                           2
                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                          DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 7 of 17 Page ID #:704



 1 requesting that VER enter into a confidentiality agreement and provide D3 LED
 2 with technical data concerning the M8 Distribution Platform and/or access to an
 3 installation so that D3 LED could test it to determine the bandwidth range at which
 4 it operates.6 On March 14, 2018, VER’s counsel responded, stating that there was
 5 no need for a confidentiality agreement because VER’s counsel had already
 6 represented in the July 19 letter that the M8 Platform did not infringe.
 7             On March 22, 2018, D3 LED’s outside counsel sent a letter to VER’s counsel
 8 enclosing a draft Complaint and reiterating D3 LED’s request for technical
 9 documentation or access to the M8 Platform.7 No response was ever received, and
10 D3 LED filed suit on April 3, 2018. Just two days later, VER filed a Chapter 11
11 bankruptcy petition in the U.S. Bankruptcy Court for the District of Delaware. 8 On
12 the same day, VER announced its merger with Production Resource Group LLC.9
13 The present case was automatically stayed pursuant to Section 362 of the
14 Bankruptcy Act, and D3 LED filed a motion for relief from the bankruptcy stay on
15 May 15, 2018. On May 9, 2018, D3 LED’s bankruptcy counsel sent a letter to
16 VER’s bankruptcy counsel requesting informal discovery.10 Not having received a
17 response, D3 LED served VER with limited discovery requests on May 17, 2018.
18 By this time, D3 LED had discovered references to the “Revolution RS1” panels
19 based on a VER installation at a customer location in Dubai, and D3 LED had
20 reason to believe these panels—which were apparently part of the “M8 Platform”—
21 infringed the ‘450 patent.
22             By May 25, 2018, after numerous conversations with VER’s counsel in which
23 D3 LED’s counsel emphasized the need for meaningful discovery, D3 LED still had
24 not received any technical information—indeed, any information at all—from VER.
25 Accordingly, D3 LED formally served VER with a First Amended Set of
26    6
        A copy of the March 1, 2018 letter is attached as Exhibit 4 to the Tease Dec.
      7
        A copy of the March 22, 2018 letter is attached as Exhibit 5 to the Tease Dec.
27    8
        Bankruptcy Petition No. 18-10834-KG.
      9
        See Tease Dec. ¶ 8. A copy of the press release is attached as Exhibit 6 to the Tease Dec.
28    10
         A copy of the May 9, 2018 letter is attached as Exhibit 7 to the Tease Dec.
                                           3
                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                          DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 8 of 17 Page ID #:705



 1 Interrogatories and Requests for Production.11 Six days later, concerned that VER
 2 might not serve D3 LED with its discovery responses prior to the conclusion of the
 3 bankruptcy proceeding, which was on an extremely expedited timeline, D3 LED
 4 filed a Motion to Schedule an Expedited Discovery Conference. The bankruptcy
 5 court held an omnibus hearing on June 4, 2018, and D3 LED’s motion to lift the stay
 6 was denied on June 8, 2018. At this time, in addition to the motion for an expedited
 7 discovery conference, D3 LED also had a pending Motion for an Order Estimating
 8 Administrative Expense Claim for Distribution and/or Reserve Purposes.12
 9             After the court’s denial of D3 LED’s motion to lift the stay, VER’s counsel
10 initiated discussions with D3 LED’s counsel with regard to a stipulation that would
11 avoid the need to engage in discovery or try the merits of the patent infringement
12 claim in the context of the bankruptcy proceeding. The parties were ultimately able
13 to come to an agreement, and a stipulation was filed with the bankruptcy court on
14 June 27, 2018.13 On the same date, the bankruptcy court issued an Order Approving
15 Stipulation and Agreement Resolving D3 LED LLC’s Motion for an Order
16 Estimating Administrative Expense Claim for Distribution and/or Reserve Purposes
17 and Motion to Schedule an Expedited Discovery Conference.14 Pursuant to the
18 stipulation, the parties agreed to set aside a $75,000 reserve for allegedly infringing
19 acts occurring after the filing of the bankruptcy petition but prior to the Effective
20 Date of the Plan of Reorganization (which amounted to a period of about four
21 months), and D3 LED agreed to postpone the pursuit of discovery until the
22 California litigation. On this point, the stipulation provides:
23             As of the effective date of any Plan confirmed in these cases, the
24             automatic stay/discharge injunction is lifted automatically with respect
25             to the Patent Litigation, and as of the effective date of the Plan the
26
      11
         A copy of the Interrogatories and Requests for Production is attached as Exhibit 8 to the Tease Dec.
27    12
         This motion was filed on May 16, 2018.
      13
         A copy of this stipulation is attached as Exhibit 9 to the Tease Dec.
28    14
         A copy of this order is attached as Exhibit 10 to the Tease Dec.
                                           4
                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                          DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 9 of 17 Page ID #:706



 1               Parties will be permitted to continue to litigate it to final judgment,
 2               including, but not limited to, the pursuit of full discovery with respect
 3               to both liability and damages.
 4 (Emphasis added.) Thus, D3 LED gave up its right to pursue discovery in the
 5 context of the bankruptcy proceeding based on VER’s promise that it would have an
 6 opportunity to pursue “full discovery” in the present case. VER’s current attempt to
 7 curtail that discovery—indeed, to block any discovery at all—is disingenuous at best
 8 and a clear violation of this agreement. VER cannot require D3 LED to relinquish
 9 its right to pursue discovery in one forum only to attempt to block discovery
10 altogether in another forum.
11               On August 16, 2018, VER finally produced to D3 LED a twelve-page
12 technical document. This document sets forth the technical specifications for the
13 Vishay® serial infrared transceiver, which VER’s counsel represented was the
14 transceiver VER had been using to provide the auto-mapping functionality that is the
15 subject of this lawsuit. This particular transceiver is capable of operating within the
16 patented bandwidth range.15 For this reason, it did not disprove infringement, as
17 VER claimed. At the same time, VER offered to make available to D3 LED a single
18 tile (or module), but as D3 LED pointed out, the subject patent is about how modules
19 communicate with each other;16 therefore, to produce a single tile without the
20 opportunity to observe how one tile communicates with another tile would be
21 meaningless.17 The Argue Dec. was not produced to D3 LED until September 7,
22 2018. Simultaneously with that production, VER demanded that D3 LED depose
23 Mr. Argue immediately (literally within days of the production) and that D3 LED
24
25
26    15
           See Robertus Dec. ¶ 6.
      16
           The title of the ‘450 patent is “Apparatus and method for allowing display modules to communicate
27    information about themselves to other display modules in thexhie same display panel.”
      17
        See Tease Dec. ¶ 13. A copy of the August 16, 2018 email exchange between counsel on this issue is attached as
28    Exhibit 11 to the Tease Dec.
                                            5
                    PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                           DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 10 of 17 Page ID #:707



 1 not stray during the deposition from the issues presented by VER in the Argue
 2 Dec.18
 3               The above chronology is pertinent to the present motion because it illustrates
 4 the lengths to which VER has gone over these past several months to prevent D3
 5 LED from obtaining any meaningful discovery at all. Such conduct serves to
 6 heighten, not alleviate, D3 LED’s infringement concerns. D3 LED served VER with
 7 its Initial Disclosures on September 4, 2018. To date, VER has taken the position
 8 that the Court’s August 27, 2018 order setting the briefing schedule relieved VER of
 9 its obligation to serve its Initial Disclosures (apparently indefinitely) when in fact the
10 scheduling order states no such thing.19 D3 LED served VER with its first set of
11 discovery requests in this case on October 7, 2017. The present motion is one more
12 example of VER’s focus on obstruction rather than the exchange of meaningful
13 discovery, which is a necessary precursor to any resolution of this case.
14 III.          ARGUMENT
15               A.       The purpose of the present Motion is not to decide the merits of
16                        Plaintiff’s claims, but rather to determinate whether there is a
17                        reasonable expectation that discovery will reveal evidence to
18                        support the plaintiff’s allegations.
19               Rule 12(b)(6) permits a defendant to move to dismiss a complaint for “failure
20 to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To
21 survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain
22 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
23 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d
24 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,
25 167 L. Ed. 2d 929 (2007)). To meet this requirement, the plaintiff must plead
26 “factual content that allows the court to draw the reasonable inference that the
27
      18
           See Tease Dec. ¶ 14. A copy of the September 7, 2018 email is attached as Exhibit 12 to the Tease Dec.
28    19
           See Tease Dec. ¶ 15. A copy of the email on this issue is attached as Exhibit 13 to the Tease Dec.
                                              6
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                             DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 11 of 17 Page ID #:708



 1 defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at
 2 556-57). When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts
 3 all well-pleaded factual allegations as true and construes all reasonable inferences in
 4 favor of the plaintiff. Id.
 5          The plausibility standard, however, “does not impose a probability
 6 requirement at the pleading stage; it simply calls for enough fact to raise a
 7 reasonable expectation that discovery will reveal evidence” to support the plaintiff’s
 8 allegations. Twombly, 550 U.S. at 556. “The ‘purpose of a motion to dismiss is to
 9 test the sufficiency of the complaint, not to decide the merits.’” Nalco Co. v. Chem-
10 Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (quoting Gibson v. City of Chi.,
11 910 F.2d 1510, 1520 (7th Cir. 1990)). In fact, a motion to dismiss may be denied
12 even if the Court is not convinced that the plaintiff will ultimately prevail. Twombly,
13 500 U.S. at 556. A ruling on a Rule 12(b)(6) motion to dismiss should not be based
14 on a judge’s belief or disbelief of the factual allegations set forth in the complaint.
15 Id. (citing Neitzke v. Williams, 490 U. S. 319, 327 (1989)).
16          As is apparent from the above recitation of facts, very little discovery has
17 taken place to date, and what little discovery has occurred has been unilaterally
18 dictated by VER. D3 LED has not been permitted a chance to conduct any
19 discovery of its own (despite VER’s promises otherwise as a result of the agreement
20 struck during the bankruptcy proceeding), VER has not responded to D3 LED’s
21 discovery requests or served its Initial Disclosures to date, and D3 LED has alleged
22 sufficient facts that, if true, support a reasonable expectation that discovery will lead
23 to further evidence to support D3 LED’s allegations.
24          B.    VER’s Motion to Dismiss is primarily dependent on extrinsic
25                evidence not properly considered by the Court in connection with a
26                motion to dismiss.
27          A court may not consider evidence outside the pleadings when assessing the
28 sufficiency of a complaint on a motion to dismiss under Fed. R. Civ. P. 12(b)(6).
                                             7
             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                       DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 12 of 17 Page ID #:709



 1 See U.S. v. Ritchie, 342 F.3d 903, 907-908 (9th Cir. 2003) (citing Parrino v. FHP,
 2 Inc., 146 F.3d 699, 706 n. 4 (9th Cir.1998)). If the Court does consider such
 3 evidence, the motion must be converted into a motion for summary judgment, and
 4 the other party must be given an opportunity to respond. Id.; see Fed R. Civ. P.
 5 12(d). An exception exists for matters of judicial notice and documents attached to
 6 or incorporated by reference into the complaint under Federal Rule of Evidence 201.
 7 Id. (citing Van Buskirk v. CNN, 284 F.3d 977, 980 (9th Cir. 2002); Barron v. Reich,
 8 13 F.3d 1370, 1377 (9th Cir. 1994)). A document is incorporated by reference in the
 9 pleadings if “the plaintiff refers extensively to the document or the document forms
10 the basis of plaintiff’s claim.” Ritchie, 342 F.3d at 908.
11             It would be improper to consider Defendants’ product technical
12 documentation and information provided in the Declaration of Ritchie Argue
13 without converting Defendants’ motion to dismiss into a motion for summary
14 judgment and giving D3 LED an opportunity to respond. See Elen IP LLC v.
15 ArvinMeritor, Inc., Case No. C11-140-RSM2011, U.S. Dist. LEXIS 92563 at *8
16 (W.D. Wash. Aug. 18, 2011) (dismissing motion to dismiss under Rule 12(b)(6) and
17 concluding “that it would be improper to consider [Defendant’s product technical
18 documentation] without converting Defendant’s Motion to Dismiss into a motion for
19 summary judgment and giving [the Plaintiff] an opportunity to respond.”).
20             VER has filed a total of 450 pages of documentation in support of its motion
21 to dismiss, 350 pages of which are devoted to the Argue Dec. and exhibits. It is
22 apparent from the sheer volume of documentation filed that this is not a motion to
23 dismiss.20 Rather, VER is attempting to persuade the Court to dismiss this case on
24 the basis of a single substantive affidavit, provided to D3 LED just over a month ago
25 without any written discovery or any opportunity to depose Mr. Argue (other than on
26 an unreasonable schedule unilaterally proposed by VER). D3 LED should be
27
      20
       VER concedes in note 2 of its brief that it is asking the Court to consider evidence extrinsic to the First Amended
28    Complaint.
                                           8
                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                          DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 13 of 17 Page ID #:710



 1 afforded an opportunity to determine whether Mr. Argue’s testimony is consistent
 2 with VER’s internal documents, as well as the testimony of other witnesses (yet to
 3 be identified).21 It may also be necessary to pursue third party discovery of VER’s
 4 customers to determine whether this evidence supports or refutes Mr. Argue’s
 5 written testimony. The Declaration of Bryan Robertus submitted herewith sets forth
 6 some of the issues and questions D3 LED would like to pursue through discovery.
 7 D3 LED fully expects that additional issues and/or questions will be raised as
 8 discovery progresses.
 9           C.      Discovery is particularly appropriate where the evidence of
10                   infringement is solely within the control of Defendants.
11           An allegation based “upon information and belief” to a particular claim
12 limitation is sufficiently plausible if it is the type of information that is in the
13 defendant’s control and plaintiff could not access it without discovery. Prowire LLC
14 v. Apple, Inc., 2017 U.S. Dist. LEXIS 126640 at *13 (D. Del. Aug. 9, 2017) (denied
15 Apple’s motion to dismiss for failure to state a claim, noting that defendant’s
16 arguments focused on information “arguably within [the defendant’s] sole
17 possession.”).
18           In Prowire, the plaintiff alleged the accused inductors met clause (c) of the
19 ‘390 patent’s claim because the electrically conducting coil has embedded in pafed.rt
20 a “magnetic resin layer compression-molded” and “on information and belief, the
21 resin layer is compression-molded.” As evidence, Prowire provided x-ray images of
22 the accused inductors showing the physical form, and spectrum tests showing the
23 composition of the magnetic core. Prowire further provided a cross-sectional
24 photograph depicting the copper coil embedded in the magnetic resin. Apple took
25 the position that Prowire’s allegation “based on information and belief” was
26 factually insufficient. Because the accused inductors were contained in publically
27
      21
       D3 LED is at a disadvantage in responding to this motion because VER has not yet produced its Initial
28    Disclosures.
                                          9
                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                         DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 14 of 17 Page ID #:711



 1 available consumer electronics, Apple contended that Prowire could have reversed
 2 engineered the inductor. The court disagreed, stating “[i]t is possible whether the
 3 magnetic resin layer is compression-molded is only something the manufacturer
 4 would know.”
 5            In this case, the evidence of infringement (or non-infringement) is uniquely
 6 within the control of VER. Without access to an actual VER platform, D3 LED
 7 cannot determine definitively at what bandwidth range the modules (or tiles)
 8 communicate with one another.22 Without further discovery, D3 LED cannot
 9 determine whether the allegations set forth in the Argue Dec. are true, whether the
10 M8/RS1 system has always operated within the same bandwidth range, whether it
11 was initially designed to operate within the patented bandwidth range, whether VER
12 has any other products with auto-mapping capability, whether VER reverse
13 engineered D3 LED’s system (and if so, for what purpose), and whether any of
14 VER’s customers has ever operated a VER auto-mapping platform within the
15 patented bandwidth range. These are issues that D3 LED intends to pursue through
16 discovery.
17            D.       The Court should not have to engage in claim construction at this
18                     time.
19            Review of a motion to dismiss does not present an occasion for the Court to
20 engage in early claim construction. Because the Court might ultimately construe the
21 claims as D3 LED proposes, and because the theory of infringement alleged in D3
22 LED’s Amended Complaint is plausible if such construction is adopted, D3 LED has
23 succeeded in stating a claim upon which relief may be granted. See Nalco Co. v.
24 Chem-Mod, LLC, 883 F.3d 1337, 1349 (Fed. Cir. 2018) (reversing grant of motion
25 to dismiss where patentee had stated plausible claim; plaintiff “is entitled to all
26 inferences in [its] favor on its [infringement] theory” and claim construction dispute
27
      22
        As stated above, the transceiver that VER claims to be using is capable of operating within the patented bandwidth
28    range.
                                           10
                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                          DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 15 of 17 Page ID #:712



 1 was “not suitable for resolution on motion to dismiss.”); see also UNILOC USA, Inc.
 2 v. Apple Inc., No. C 18-00359 WHA, 2018 U.S. Dist. LEXIS 75225 at *12 (N.D.
 3 Cal. May 2, 2018) (ruling that a claim construction dispute precludes dismissal at the
 4 pleading stage); McAfee Enters. v. Yamaha Corp. of Am., 2016 U.S. Dist. LEXIS
 5 173699 at *6 (C.D. Cal. June 24, 2016) (dismissing Rule 12(b)(6) motion to dismiss
 6 stating “claim construction proceedings have not yet been held in this case. It would
 7 therefore be improper to resolve an infringement dispute on procedural grounds at
 8 this point, pretermitting the claim construction process.”).
 9          In Nalco, the Federal Circuit found that the defendant’s objections to direct
10 infringement “read like classic Markman arguments.” Id. at 1349. In particular, it
11 found that the defendant was objecting to the plaintiff’s proposed construction for
12 “flue gas,” and this was “a dispute not suitable for resolution on a motion to
13 dismiss.” Id. In coming to these conclusions, the Federal Circuit reiterated that a
14 party does not need to prove its case at the pleading stage and the purpose of a
15 complaint is merely to put the alleged infringer on notice of the accused
16 infringement. Id. at 1350. In particular, the Federal Circuit found that “Nalco’s
17 pleading clearly exceeds the minimum requirements under Rule 12(b)(6), especially
18 as ‘the Federal Rules of Civil Procedure do not require a plaintiff to plead facts
19 establishing that each element of an asserted claim is met.’” The appellate court
20 concluded that “[t]he district court’s failure to credit these allegations as true is
21 reversible error.” Id.
22          Moreover, in their motion to dismiss, Defendants rely on Scripps Research
23 Inst. v. Illumina, Inc., No. 16-CV-661 JLS (BGS), 2017 U.S. Dist. LEXIS 57740, at
24 *10 (S.D. Cal. Apr. 14, 2017) for the premise that “claim construction at the
25 pleading stage may be appropriate.” The Defendants, however, omits the remainder
26 of the quote which further states that it is only appropriate “where the Court can
27 construe a claim term ‘based on the claim language, the specification, and the
28 prosecution history.’” Id. (quoting Trs. of Columbia Univ. in City of N.Y. v.
                                             11
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                       DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 16 of 17 Page ID #:713



 1 Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016). The Scripps case further
 2 states that “[c]laim construction at the pleading stage may be inappropriate where,
 3 for instance, the meaning of a claim term is unclear from the intrinsic evidence, or
 4 more generally where the Court finds that it would benefit from additional briefing
 5 and evidence presented at the claim construction phrase.” Id. at *9.
 6          Of note, Defendants rely on a Wikipedia page to define the term “bandwidth”
 7 in construing the claim limitation “within a bandwidth of 10 Kbps or less.” See
 8 Defendants’ Memorandum in Support of Motion to Dismiss, p. 17, fn. 5.
 9 Defendants resort to extrinsic evidence in establishing the meaning of a term, not
10 from the intrinsic evidence alone; therefore, in accordance with Nalco and Scripps,
11 such claim construction would be inappropriate at the pleading stage.
12          VER devotes a substantial part of its brief to claim construction, and more
13 particularly, to arguing that the doctrine of equivalents does not apply and that the
14 ‘450 patent is limited to the baud rate (bandwidth) recited in claim 1. The parties
15 have not yet briefed the issue of claim construction, and it is premature to do so at
16 this stage of the case. Even if the doctrine of equivalents does not apply, D3 LED
17 deserves an opportunity to take discovery to determine whether any of VER’s auto-
18 mapping platforms have operated or are capable of operating within the claimed
19 bandwidth range.
20 ///
21
22 ///
23
24 ///
25
26 ///
27
28 ///
                                       12
               PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                      DISMISS FIRST AMENDED COMPLAINT
     Case 2:18-cv-02690-GW-JC Document 46 Filed 10/18/18 Page 17 of 17 Page ID #:714


 1     IV.   CONCLUSION

2            For the foregoing reasons, D3 LED respectfully requests that VER's motion to

3      dismiss be denied so that the parties may engage in discovery directed toward

4      determining the facts relevant to D3 LED's infringement allegations.

 5
6      DATED: October 18,2018                ANTOINETTE M. TEASE, P.L.L.C.
                                             ENENSTEIN LAW & PHAM
 7                                                    /




 8                                           Byi
                                                     Antoinette M    ease

 9                                                   Teri T. Pham
                                                     Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                13
                 PLAINTIFF'S OPPOSITION TO DEFENDANTS' MOTION TO
                           DISMISS FIRST AMENDED COMPLAINT
